Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered April 23, 1999, convicting defendant, after a jury trial, of rape in the first degree, and sentencing him, as a second felony offender, to a term of 8 years, unanimously affirmed.
The verdict was not against the weight of the evidence. The element of forcible compulsion was established by evidence that the complainant repeatedly said “no” and attempted to push defendant off as he climbed on top of her and pinned her down. Defendant’s claim that the totality of the course of conduct between himself and the complainant gave him reason to believe that she was consenting to sexual intercourse is refuted by the credible evidence. Concur — Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.